Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of Group II, claims 18 and 19, in the reply filed on 09/09/2022 is acknowledged.

Claims 1-21 are pending.
Claims 1-18 are currently amended.
Claims 1, 20, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/2022.
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/2022.
Claims 2, 3, and 7-19 are under examination on the merits.

Claim Rejections
35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 3, 9-11, 14-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Collas et al. (US PG PUB 2004/0072288, publication date: 04/15/2004).
Collas et al. disclose “methods for altering the characteristics or functions of cells. For example, methods have been developed to produce T-cells that express a functional T-cell receptor (TCR) that specifically binds an antigen of interest. In particular, these methods involve incubating a nucleus or chromatin mass from a donor cell with a reprogramming media (e.g., a cell extract) under conditions that allow nuclear or cytoplasmic components such as transcription factors to be added to, or removed from, the nucleus or chromatin mass. Preferably, the added transcription factors promote the expression of mRNA or protein molecules found in cells of the desired cell type (e.g., T-cells), and the removal of transcription factors that would otherwise promote expression of mRNA or protein molecules found in the donor cell. If desired, the chromatin mass may then be incubated in an interphase reprogramming media (e.g., an interphase cell extract) to reform a nucleus that incorporates desired factors from either reprogramming media. Then, the nucleus or chromatin mass is inserted into a recipient cell or cytoplast, forming a reprogrammed cell of the desired cell type (e.g., a T-cell).” At [0026], Collas et al. disclose that “[i]n still another preferred embodiment, the donor cell, permeabilized cell, recipient cell, or recipient cytoplast is from a human or non-human mammal.” At [0014]-[0016], Collas et al. disclose that reprogrammed cells of the invention may be used to treat various cancers, including breast cancer. At [0023], Collas et al. disclose that “[i]n yet other embodiments, the reprogrammed cell expresses a neurofilament protein, T-cell receptor (TCR) protein, IL-2, IL-2 receptor, insulin, or Oct4 at a level that is at least 2, 5, 10, or 20-fold greater that the corresponding level in the donor or permeabilized cell. Preferred TCRs specifically recognize and bind an antigen from a tumor cell…” It is known in the art that IL-2 is a pro-inflammatory cytokine.
Therefore Collas et al. disclose a method for treating cancer, such as breast cancer, in a subject in need thereof, comprising administering to said subject an engineered, non-human mammal immune cell (T-cell) comprising an antigen-binding receptor (TCR), wherein the engineered, non-human mammal immune cell expresses a pro-function factor, such as the pro-inflammatory cytokine IL-2, thus meeting the limitations of claims 2, 3, 9, 14, 18, and 19. 
With respect to claim 10, at Example 8, Collas et al. disclose that reprogrammed T cells may be CD8+ T cells.
With respect to claim 11, based upon [0006] of Collas et al., it appears that the reprogrammed cells of Collas et al. are prepared ex vivo. 
With respect to claims 15 and 16, at [0209] and Table 1, Collas et al. disclose the production of reprogrammed tumor antigen-specific T cells. Specifically Collas et al. disclose that tumor antigen-specific T cells of interest may be prepared by inducing the proliferation of a desired tumor antigen-specific T cell population by exposing T cells to a particular tumor antigen, such as cTAGE-1 and MAGE-C1, both of which are associated with cutaneous T cell lymphoma, which meets the limitations of a hematological cancer. Collas et al. also disclose the production of reprogrammed T cells specific for various tumor antigens that are associated with solid cancers, such as Muc1 and HER2.
Therefore all of the limitations of claims 2, 3, 9-11, 14-16, 18, and 19 are met by Collas et al.

35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 3, and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Collas et al. (US PG PUB 2004/0072288, publication date: 04/15/2004) in view of Cooper et al. (WO 2013/074916, publication date: 05/23/2013).
Collas et al. disclose “methods for altering the characteristics or functions of cells. For example, methods have been developed to produce T-cells that express a functional T-cell receptor (TCR) that specifically binds an antigen of interest. In particular, these methods involve incubating a nucleus or chromatin mass from a donor cell with a reprogramming media (e.g., a cell extract) under conditions that allow nuclear or cytoplasmic components such as transcription factors to be added to, or removed from, the nucleus or chromatin mass. Preferably, the added transcription factors promote the expression of mRNA or protein molecules found in cells of the desired cell type (e.g., T-cells), and the removal of transcription factors that would otherwise promote expression of mRNA or protein molecules found in the donor cell. If desired, the chromatin mass may then be incubated in an interphase reprogramming media (e.g., an interphase cell extract) to reform a nucleus that incorporates desired factors from either reprogramming media. Then, the nucleus or chromatin mass is inserted into a recipient cell or cytoplast, forming a reprogrammed cell of the desired cell type (e.g., a T-cell).” At [0026], Collas et al. disclose that “[i]n still another preferred embodiment, the donor cell, permeabilized cell, recipient cell, or recipient cytoplast is from a human or non-human mammal.” At [0014]-[0016], Collas et al. disclose that reprogrammed cells of the invention may be used to treat various cancers, including breast cancer. At [0023], Collas et al. disclose that “[i]n yet other embodiments, the reprogrammed cell expresses a neurofilament protein, T-cell receptor (TCR) protein, IL-2, IL-2 receptor, insulin, or Oct4 at a level that is at least 2, 5, 10, or 20-fold greater that the corresponding level in the donor or permeabilized cell. Preferred TCRs specifically recognize and bind an antigen from a tumor cell…” It is known in the art that IL-2 is a pro-inflammatory cytokine.
Therefore Collas et al. disclose a method for treating cancer, such as breast cancer, in a subject in need thereof, comprising administering to said subject an engineered, non-human mammal immune cell (T-cell) comprising an antigen-binding receptor (TCR), wherein the engineered, non-human mammal immune cell expresses a pro-function factor, such as the pro-inflammatory cytokine IL-2, thus meeting the limitations of claims 2, 3, 9, 14-16, 18, and 19. 
With respect to claim 10, at Example 8, Collas et al. disclose that reprogrammed T cells may be CD8+ T cells.
With respect to claim 11, based upon [0006] of Collas et al., it appears that the reprogrammed cells of Collas et al. are prepared ex vivo. 
With respect to claims 14-16, at [0209] and Table 1, Collas et al. disclose the production of reprogrammed tumor antigen-specific T cells. Specifically Collas et al. disclose that tumor antigen-specific T cells of interest may be prepared by inducing the proliferation of a desired tumor antigen-specific T cell population by exposing T cells to a particular tumor antigen, such as cTAGE-1 and MAGE-C1, both of which are associated with cutaneous T cell lymphoma, which meets the limitations of a hematological cancer. Collas et al. also disclose the production of reprogrammed T cells specific for various tumor antigens that are associated with solid cancers, such as Muc1 and HER2.
Although Collas et al. disclose a method for treating cancer, such as breast cancer, in a subject in need thereof, comprising administering to said subject an engineered, non-human mammal immune cell (T-cell) comprising an antigen-binding receptor (TCR), wherein the engineered, non-human mammal immune cell expresses a pro-function factor, such as the pro-inflammatory cytokine IL-2, Collas et al. do not teach or suggest a method for treating cancer, such as breast cancer, in a subject in need thereof, comprising administering to said subject an engineered, non-human mammal immune cell (T-cell) comprising an antigen-binding receptor (TCR), wherein the engineered, non-human mammal immune cell expresses a pro-function factor, such as the pro-inflammatory cytokine IL-2, and wherein an endogenous antigen receptor (such as an endogenous α/β T cell receptor) that recognizes a healthy human tissue is eliminated. Collas et al. also do not teach or suggest a method for treating cancer, such as breast cancer, in a subject in need thereof, comprising administering to said subject an engineered, non-human mammal immune cell (T-cell) comprising an antigen-binding receptor (antibody), wherein the engineered, non-human mammal immune cell expresses a pro-function factor, such as the pro-inflammatory cytokine IL-2. These deficiencies are remedied by Cooper et al.
Cooper et al. teach that improved methods are needed that circumvent the time and expense necessary to prepare patient-specific T cell therapeutics, see [0004]. In order to develop T cell therapeutics that may be administered to a broad range of patients, Cooper et al. developed an immunotherapeutic agent that comprises a T cell that expresses a chimeric antigen receptor (CAR), wherein endogenous α/β T cell receptor expression has been abolished, see [0007]. By abolishing endogenous α/β T cell receptor expression, the T cell therapeutic of Cooper et al. would not be expected to recognize MHC antigens in patients, which would reduce the incidence of graft-versus-host disease (GVHD) in patients that have been administered the T cell therapeutic of Cooper et al. At [0015], Cooper et al. teach that “[i]n one embodiment there is an isolated T-cell population wherein cells of the population comprise an endogenous T-cell receptor coding sequence that is either not expressed or which encodes a nonfunctional T-cell receptor; and a recombinant chimeric antigen receptor comprising an intracellular signaling domain, a transmembrane domain, and an extracellular domain comprising an antigen binding region. In specific embodiments, the T-cell receptor is nonfunctional by virtue of one or more disruptions in the coding sequence of α chain, β chain, or both. In some embodiments, the endogenous T-cell receptor is knocked out. In specific embodiments, the antigen binding region is an F(ab’)2, Fab’, Fab, Fv, or scFv and/or the antigen binding region binds a tumor associated antigen...” At [00131], Cooper et al. teach that T cell compositions of the invention may be prepared in association with a pharmaceutically acceptable carrier.
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Collas et al. with the teachings of Cooper et al. to develop a method for treating cancer, such as breast cancer, in a subject in need thereof, comprising administering to said subject an engineered, non-human mammal immune cell (T-cell) comprising an antigen-binding receptor (TCR), wherein the engineered, non-human mammal immune cell expresses a pro-function factor, such as the pro-inflammatory cytokine IL-2, and wherein an endogenous antigen receptor (such as an endogenous α/β T cell receptor) that recognizes a healthy human tissue is eliminated. As indicated above Collas et al. disclose a method for treating cancer, such as breast cancer, in a subject in need thereof, comprising administering to said subject an engineered, non-human mammal immune cell (T-cell) comprising an antigen-binding receptor (TCR), wherein the engineered, non-human mammal immune cell expresses a pro-function factor, such as the pro-inflammatory cytokine IL-2. Additionally Cooper et al. developed an immunotherapeutic agent that comprises a T cell that expresses a chimeric antigen receptor (CAR), wherein endogenous α/β T cell receptor expression has been abolished, see [0007]. By abolishing endogenous α/β T cell receptor expression, the T cell therapeutic of Cooper et al. would not be expected to recognize MHC antigens in patients, which would reduce the incidence of GVHD in patients that have been administered the T cell therapeutic of Cooper et al. Based upon the these teachings, one of ordinary skill in the art would have been motivated to prepare a method for treating cancer, such as breast cancer, in a subject in need thereof, comprising administering to said subject an engineered, non-human mammal immune cell (T-cell) comprising an antigen-binding receptor (TCR), wherein the engineered, non-human mammal immune cell expresses a pro-function factor, such as the pro-inflammatory cytokine IL-2, and wherein an endogenous antigen receptor (such as an endogenous α/β T cell receptor) that recognizes a healthy human tissue is eliminated, because such a method would provide a means of treating cancer by administering reprogrammed T cells that have an improved safety profile compared to similar methods that do not involve the elimination of the endogenous α/β T cell receptor in administered T cells. 
Furthermore as indicated above, Cooper et al. developed an immunotherapeutic agent that comprises a T cell that expresses a CAR, which comprises a tumor antigen-specific antibody (scFv), and Cooper et al. teach that said agents are useful in the treatment of cancers. One of ordinary skill in the art would have therefore been motivated to modify the teachings of Collas et al. to develop a method for treating cancer, such as breast cancer, in a subject in need thereof, comprising administering to said subject an engineered, non-human mammal immune cell (T-cell) comprising an antigen-binding receptor (antibody), wherein the engineered, non-human mammal immune cell expresses a pro-function factor, such as the pro-inflammatory cytokine IL-2, because such a method could be used to target the reprogrammed T cells of Collas et al. to tumors that express a particular antigen, thereby providing a therapeutic benefit to individuals having tumors that express said particular antigen.
With respect to claim 8, the phrase “key molecules controlling the activity of human sensitive infectious reagents” is broad. One of ordinary skill in the art would appreciate that a virus meets the limitation of a “human sensitive infectious reagent,” and since the α/β T cell receptor is a key molecule in controlling the activity of viruses, it is submitted that the reprogrammed T cells of Collas et al. and Cooper et al., which lack the α/β T cell receptor, would meet the limitation of an engineered, non-human immune cell, wherein one or more key molecules controlling the activity of human sensitive infectious reagents are eliminated.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642